Exhibit 10.1

 

AMENDED AND RESTATED TIME SHARING AGREEMENT

 

THIS AMENDED AND RESTATED TIME SHARING AGREEMENT is entered into as of this 5th
day of August, 2008, by and between THE TRAVELERS COMPANIES, INC., a Minnesota
corporation with a place of business at 385 Washington Street,
St. Paul, Minnesota 55102 (“TRV”), and JAY S. FISHMAN, with a business address
at 485 Lexington Avenue, New York, New York 10017 (“Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, TRV and Lessee entered into a Amended and Restated Time Sharing
Agreement dated as of December 13, 2006 (the “2006 Agreement”) attached as
Exhibit A to a Letter Agreement dated as of December 13, 2006 (the “Letter
Agreement”), pursuant to which TRV agreed to make the aircraft described on
Schedule 1 thereto, as amended from time to time, available to Lessee on a
non-exclusive “time sharing” basis as defined in Section 91.501(c)(1) of the
Federal Aviation Regulations (“FAR’s”) upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, TRV and Lessee have agreed to amend and restate the 2006 Agreement as
forth in its entirety below; and

 

WHEREAS, TRV and Lessee hereby acknowledge and agree that this Amended and
Restated Time Sharing Agreement, as amended from time to time, replaces in its
entirety, Exhibit A to the Letter Agreement; and

 

WHEREAS, one or more affiliates of TRV are the owners of the fixed-wing and
rotary-wing aircraft set forth on Schedule A hereto, as amended from time to
time (collectively, the “Aircraft”); and

 

WHEREAS, TRV has the right to use each of the Aircraft; and

 

WHEREAS, TRV and/or one or more of its affiliates employs a fully-qualified and
credentialed flight crew to operate the Aircraft; and

 

WHEREAS, TRV has agreed to lease the Aircraft, with flight crew, to Lessee on a
non-exclusive “time sharing” basis as defined in Section 91.501(c)(1) of the
FAR’s for his Personal Use (as defined below), upon the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, TRV and Lessee,
intending to be legally bound, hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

1. Lease of Aircraft.

 

(a) TRV agrees to lease the Aircraft to Lessee pursuant to the provisions of
Section 91.501(b)(6), Section 91.501(c)(1) and Section 91.501(d) of the FAR’s
and this Agreement for all Personal Use flights by Lessee during the Term (as
defined in Section 2) of this Agreement, and to provide, at TRV’s sole cost and
expense, a fully-qualified and credentialed flight crew for all flights to be
conducted hereunder,. The parties acknowledge and agree that this Agreement did
not result in any way from any direct or indirect advertising, holding out or
soliciting on the part of TRV or any person purportedly acting on behalf of TRV.
TRV and Lessee intend that the lease of the Aircraft effected by this Agreement
shall be treated as a “wet lease” pursuant to which TRV provides transportation
services to Lessee in accordance with Section 91.501(b)(6),
Section 91.501(c)(1) and Section 91.501(d) of the FAR’s. TRV shall cause its
subsidiaries and affiliates to comply with and perform TRV’s obligations under
this Agreement to the extent applicable and any such performance by such
subsidiaries and affiliates shall be treated as performance by STP hereunder.

 

(b) Notwithstanding the foregoing, no rotary-wing Aircraft shall be made
available to Lessee under this Agreement unless each of the requirements set
forth in this Section 1(b) has been satisfied: TRV shall be, and at all times
thereafter during the Term shall continue to be, a member in good standing of
the National Business Aviation Association eligible to take advantage of the
Small Aircraft Exemption from FAR Section 91.501(a) available to NBAA members.
In order to satisfy the requirements of the Small Aircraft Exemption, TRV shall
(i) provide to its Flight Standards District Office the written notice of
operations to be conducted under this Agreement with a rotary-wing Aircraft
required under such Exemption, a copy of this Agreement, and a copy of the
inspection program used to conform the rotary-wing Aircraft with the
requirements of FAR Section 91.409(f); and (ii) make all required logbook
entries showing the provision of FAR Section 91.501 pursuant to which the
rotary-wing Aircraft is being operated hereunder. TRV will carry a copy of this
Agreement and a copy of the NBAA Small Aircraft Exemption in each rotary-wing
Aircraft at all times that such rotary-wing Aircraft is being operated
hereunder.

 

 (c) If TRV sells or otherwise disposes of any of the Aircraft, Schedule A shall
be modified to delete any reference to such Aircraft, and this Agreement shall
be terminated as to such Aircraft but shall remain in full force and effect with
respect to each of the other Aircraft. No such termination shall affect any of
the rights or obligations of the parties accrued or incurred hereunder prior to
such termination. If TRV purchases, leases or otherwise acquires any Aircraft
not listed in Schedule A hereto, Schedule A shall be modified to include such
Aircraft, and thereafter this Agreement shall remain in full force and effect
with respect to such Aircraft and each of the other Aircraft.

 

2

--------------------------------------------------------------------------------


 

(d) For purposes of this Agreement, “Personal Use” means any use of the Aircraft
by Lessee, whether domestic or international, other than for the business
purposes (which business purposes include any business-related travel which
would for Federal income tax purposes be deemed commuting by Lessee) of TRV, its
subsidiaries and affiliates. “Personal Use” shall include all Flight Hours (as
defined below) for live legs operated for Lessee hereunder and all Flight Hours
for dead-head legs operated by TRV in order to position the Aircraft to Lessee’s
point of initial departure and/or to re-position the Aircraft from Lessee’s
destination to the Aircraft’s home base. For purposes of this Agreement, the
term “Flight Hours” means the actual flight time, determined in hours and tenths
of an hour, from the moment of Aircraft lift-off at the departure airport until
the moment of Aircraft touchdown at the arrival airport, and excludes taxi time.

 

2. Term. The term of this Agreement (the “Term”) shall commence on the date
first set forth above and, unless terminated in accordance with the provisions
hereof, shall continue for an initial term of one year and thereafter shall
automatically renew for successive one-year terms. Notwithstanding anything
herein to the contrary, this Agreement shall terminate on the date of expiration
or termination of the letter agreement dated April 1, 2004 between TRV and
Lessee relating to Lessee’s employment, as amended or restated from time to
time. No termination of this Agreement shall affect any of the rights or
obligations of the parties accrued or incurred hereunder prior to such
termination.

 

3. Payment for Personal Use of Aircraft. From and after August 6, 2008, as
payment for his Personal Use of the Aircraft pursuant to this Agreement as
provided in Section 2, Lessee shall pay TRV the maximum amount legally payable
for each such flight under FAR Section 91.501(d), as in effect from time to
time. As of the date of this Agreement, the maximum amount legally payable for
each flight conducted under this Agreement consists of the following actual
expenses of such flight:

 

(a) fuel, oil, lubricants and other additives;

 

(b) travel expenses of crew, including food, lodging and ground transportation;

 

(c) hangar and tie-down costs away from the Aircraft’s base of operation
(currently Bradley International Airport, Windsor Locks, Connecticut);

 

(d) additional insurance obtained for the specific flight;

 

(e) landing fees, airport taxes and similar assessments;

 

(f) customs, foreign permit and similar fees directly related to the flight;

 

(g) in-flight food and beverages;

 

(h) passenger ground transportation;

 

3

--------------------------------------------------------------------------------


 

(i) flight planning and weather contract services; and

 

(j) an additional charge equal to 100% of the expenses listed in Section 3(a).

 

Notwithstanding the foregoing, Lessee shall not be required to pay TRV, for any
Personal Use of the Aircraft, an amount more than the incremental costs to the
Corporation in connection with such Personal Use as such incremental costs are
determined for purposes of Item 402 of Regulation S-K under the Securities
Exchange Act of 1934, as amended; provided that, commencing August 6, 2008,
Lessee shall not be obligated to pay TRV any amount for subsequent incremental
costs to the Corporation in connection with such Personal Use up to a sum equal
to the amount in excess of the incremental cost to the Corporation that Lessee
shall have paid to the Corporation for Personal Use of the Aircraft prior to
August 6, 2008.

 

4. Operational Control of Aircraft. TRV and Lessee intend and agree that on all
flights conducted under this Agreement, TRV shall have complete and exclusive
operational control over the Aircraft, its flight crews and maintenance, and
complete and exclusive possession, command and control of the Aircraft. TRV
shall have complete and exclusive responsibility for scheduling, dispatching and
flight following of the Aircraft on all flights conducted under this Agreement,
which responsibility includes the sole and exclusive right over initiating,
conducting and terminating such flights. Nothing in this Agreement is intended
or shall be construed so as to convey to Lessee any operational control over, or
possession, command and control of, the Aircraft, all of which are expressly
retained by TRV.

 

5. Scheduling.

 

(a) Lessee will provide the designated authorized representative(s) of TRV with
requests for flight time and proposed flight schedules as far in advance of any
given flight under this Agreement as possible in accordance with policies
established from time to time by TRV. Requests for flight time shall be in such
form (whether oral or written) mutually convenient to, and agreed upon by, the
parties. In addition to proposed schedules and flight times, Lessee shall upon
request provide TRV with the following information for each proposed flight
prior to scheduled departure: (i) departure point; (ii) destination; (iii) date
and time of flight; (iv) the number and names of anticipated passengers; (v) the
nature and extent of luggage to be carried; (vi) the date and time of a return
flight, if any; and (vii) any other pertinent information concerning the
proposed flight that TRV or the flight crew may request.

 

(b) Subject to Aircraft and crew availability, TRV shall use its good faith
efforts, consistent with TRV’s approved policies, in order to accommodate the
needs of Lessee, to avoid conflicts in scheduling, and to enable Lessee to enjoy
the benefits of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c) Although every good faith effort shall be made to avoid its occurrence, any
flight scheduled under this Agreement is subject to cancellation by either party
without incurring liability to the other party. In the event that cancellation
is necessary, the canceling party shall provide the maximum notice practicable.

 

(d) TRV shall not be liable to Lessee or any other person for loss, injury or
damage occasioned by the delay or failure to furnish the Aircraft and flight
crew pursuant to this Agreement for any reason.

 

6. Billing. TRV shall pay all expenses relating to the operation of the Aircraft
under this Agreement on a monthly basis. As soon as possible after the end of
each calendar month during the Term, TRV shall provide to Lessee an invoice
showing all use of the Aircraft by Lessee under this Agreement during that month
and a complete accounting detailing all amounts payable by Lessee pursuant to
Section 3 for that month, including such detail supporting all expenses paid or
incurred by TRV for which reimbursement is sought as Lessee may reasonably
request. Promptly after execution of this Agreement, Lessee agrees to maintain
with TRV an appropriate agreed-upon advance deposit, to be applied by TRV
against any amounts owed by Lessee under Section 3 and any Federal excise due on
such amounts, and to replenish such deposit at mutually-agreed times in
mutually-agreed amounts (with any balance to be returned to Lessee upon
termination of this Agreement).

 

7. Maintenance of Aircraft. TRV shall be solely responsible for securing
maintenance, preventive maintenance and inspections of the Aircraft (utilizing
an inspection program listed in FAR Section 91.409(f)), and shall take such
requirements into account in scheduling the Aircraft hereunder. TRV shall not
delay or postpone any maintenance, preventive maintenance or inspections of the
Aircraft unless such maintenance or inspection can be deferred in compliance
with applicable laws, regulations and TRV’s maintenance program, and will not,
in the discretion of TRV and the pilot-in-command, adversely affect safety. TRV
shall not be liable to Lessee or any other person for loss, injury or damage
occasioned by the delay or failure to furnish the Aircraft and flight crew
pursuant to this Agreement for any reason, whether or not maintenance-related.

 

8. Flight Crew.

 

(a) TRV shall employ or engage and pay all salaries, benefits and and/or
compensation for a fully-qualified flight crew with appropriate credentials to
conduct each flight undertaken under this Agreement. All flight crewmembers
shall be included on any insurance policies that TRV is required to maintain
hereunder.

 

5

--------------------------------------------------------------------------------


 

(b) The qualified flight crew provided by TRV shall exercise all of its duties
and responsibilities with regard to the safety of each flight conducted
hereunder in accordance with applicable FAR’s. Final authority to initiate or
terminate each flight, and otherwise to decide all matters relating to the
safety of any given flight or requested flight, shall rest with the
pilot-in-command of that flight. The flight crew may, in its sole discretion,
terminate any flight, refuse to commence any flight or take any other action
(including, without limitation, determining the route to be flown and the place
of landing) which, in the sole judgment of the pilot-in-command, is necessitated
by considerations of safety. No such termination or refusal to commence by the
pilot-in-command shall create or support any liability for loss, injury, damage
or delay in favor of Lessee or any other person.

 

9. Insurance.

 

(a) At all times during the term of this Agreement, TRV shall maintain at its
sole cost and expense (i) comprehensive aircraft and liability insurance against
bodily injury and property damage claims, including, without limitation,
contractual liability, premises damage, personal property liability, personal
injury liability, death and property damage liability, public and passenger
legal liability coverage, in an amount not less than $200,000,000 for each
single occurrence, and (ii) hull insurance for the full replacement cost of the
Aircraft.

 

(b) Any policies of aircraft and liability insurance carried in accordance with
this Section 9 and any policies taken out in substitution or replacement of any
such policies shall (i) name Lessee as an additional insured; (ii) provide that
in respect of the interests of Lessee in such policies, the insurance shall not
be invalidated by any action or inaction of TRV regardless of any breach or
violation of any warranties, declarations or conditions contained in such
policies by or binding upon TRV; (iii) include a waiver of the insurer’s rights
of subrogation against Lessee and a cross-liability clause which provides that
except for the limits of liability, such insurance shall operate to give Lessee
the same protection as if a separate policy had been issued to him; (iv) include
contractual liability coverage covering TRV’s indemnity obligations hereunder;
and (v) permit the use of the Aircraft by TRV for compensation or hire to the
extent necessary to perform its obligations under this Agreement. Each such
policy shall be primary insurance, not subject to any co-insurance clause and
shall be without right of contribution from any other insurance.

 

(c) TRV shall use reasonable commercial efforts to provide such additional
insurance coverage for specific flights under this Agreement, if any, as Lessee
may request in writing. Lessee also acknowledges that any trips scheduled to the
European Union may require TRV to purchase additional insurance to comply with
local regulations. The cost of all additional flight-specific insurance shall be
borne by Lessee as set forth in Section 3(d).

 

6

--------------------------------------------------------------------------------


 

(d) Each party agrees that it will not do any act or voluntarily suffer or
permit any act to be done whereby any insurance required hereunder shall or may
be suspended, impaired or defeated.

 

(e) At Lessee’s request, TRV shall deliver certificates of insurance to Lessee
with respect to the insurance required or permitted to be provided by it
hereunder.

 

10. Taxes. Lessee shall be responsible for paying, and TRV shall be responsible
for collecting from Lessee and paying over to the appropriate authorities, all
applicable Federal excise taxes and all sales, use and other excise taxes
imposed by any governmental authority in connection with any use of the Aircraft
by Lessee hereunder. Each party shall indemnify the other party against any and
all claims, liabilities, costs and expenses (including attorney’s fees as and
when incurred) arising out of its breach of this undertaking.

 

11. Lessee’s Representations and Warranties. Lessee represents and warrants
that:

 

(a) Lessee will use the Aircraft only for his own account, including carriage of
his guests, and not for the purposes of providing transportation of passengers
or cargo in air commerce for compensation or hire or for common carriage.

 

(b) Lessee will refrain from incurring any mechanic’s or other liens in
connection with the Aircraft, and shall not convey, mortgage, assign, lease or
in any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien, and shall ensure that no liens or encumbrances of any kind
whatsoever are created or placed against the Aircraft for claims against Lessee
or by Lessee.

 

(c) Lessee will abide by and conform to all laws, governmental and airport
orders, rules and regulations as in effect from time to time, imposed upon the
lessee of an aircraft under a time sharing agreement, and all applicable company
policies of TRV.

 

12. TRV’s Representations and Warranties. TRV represents and warrants that:

 

(a) It shall conduct all operations under this Agreement in compliance with
(i) all applicable requirements of all governmental authorities having
jurisdiction, including, but not limited to, the Federal Aviation Administration
and the governmental authorities of each foreign jurisdiction in or over which
the Aircraft may be operated hereunder; (ii) the terms, conditions and
limitations of, and in the geographical areas allowed by, the insurance policies
required hereunder; and (iii) the operating instructions of the Aircraft’s
flight manual and the manufacturers’ operating and maintenance instructions.

 

(b) Each of the Aircraft furnished to Lessee hereunder will be in airworthy
condition and in full compliance with all applicable rules of the Federal
Aviation Administration.

 

7

--------------------------------------------------------------------------------


 

(c) TRV shall not do any act or voluntarily suffer or permit any act to be done
whereby any insurance required hereunder shall or may be suspended, impaired or
defeated. In no event shall TRV suffer or permit the Aircraft to be used or
operated during the Term without such insurance being fully in effect or in any
geographical area not covered by the policies then in effect.

 

13. Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
TRV HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
TO ANY OF THE AIRCRAFT, INCLUDING ANY WITH RESPECT TO THEIR DESIGN, CONDITION,
QUALITY OF MATERIALS AND WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, AIRWORTHINESS OR SAFETY. IN NO EVENT SHALL TRV BE LIABLE TO
THE LESSEE OR TO ANY OTHER PERSON FOR ANY INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
SPECIAL DAMAGES, HOWEVER ARISING, WHETHER TRV KNEW OR SHOULD HAVE KNOWN OF THE
POSSIBILITY OF SUCH DAMAGE, LOSS OR EXPENSE.

 

14. Indemnities.

 

(a) TRV hereby covenants and agrees that it shall be fully liable to, and shall
promptly upon demand defend, indemnify and hold harmless Lessee and his agents,
guests, invitees, licensees and employees from and against any and all
liabilities, claims, demands, suits, causes of action, losses, penalties, fines,
expenses or damages, including legal fees, arising out of or in connection with
(i) TRV’s use, operation or maintenance of the Aircraft, (ii) TRV’s performance
of or failure to perform any service or obligation which is the subject matter
of this Time Sharing Agreement, or (iii) any other breach by TRV of any of the
representations, warranties, covenants or agreements set forth in this Time
Sharing Agreement.

 

(b) Lessee hereby covenants and agrees that he shall be fully liable to, and
shall promptly upon demand defend, indemnify and hold harmless TRV and its
subsidiaries and affiliates and their respective agents and employees from and
against any and all liabilities, claims, demands, suits, causes of action,
losses, penalties, fines, expenses or damages, including legal fees, arising out
of or in connection with any breach by Lessee of any of the representations,
warranties, covenants or agreements set forth in this Time Sharing Agreement.

 

15. Limitation on Liability. Notwithstanding anything in this Agreement to the
contrary, Lessee shall not have any liability to TRV arising out of this
Agreement for any liabilities, claims, demands, suits, causes of action, losses,
penalties, fines, expenses, damages or costs other than amounts payable by
Lessee pursuant to Section 3, Section 9(c), Section 10 and Section 14(b). In no
event shall Lessee be liable for any indirect, special, incidental, punitive or
consequential damages.

 

8

--------------------------------------------------------------------------------


 

16. Relationship of Parties. TRV is strictly an independent contractor provider
of transportation services with respect to Lessee. Nothing in this Agreement is
intended, nor shall it be construed so as, to constitute the parties as partners
or joint venturers or principal and agent. All persons furnished by TRV for the
performance of the operations and activities contemplated by this Agreement
shall at all times and for all purposes be considered TRV’s employees or agents
and TRV shall be solely responsible for their performance.

 

17. Governing Law; Severability. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Minnesota, without
regard to its choice of law rules. If any provision of this Agreement conflicts
with any such law of the State of Minnesota, or is otherwise unenforceable, such
provision shall be deemed null and void only the extent of such conflict or
unenforceability, and shall be deemed separate from, and shall not invalidate,
any other provision of this Agreement.

 

18. Amendment. This Agreement may not be amended, supplemented, modified or
terminated, or any of its terms varied, except by an agreement in writing signed
by each of the parties hereto.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall, for all purposes, be deemed an original and all such counterparts, taken
together, shall constitute one and the same agreement, even though all parties
may not have executed the same counterpart. Each party may transmit its
signature by facsimile, and such faxed signature shall have the same force and
effect as an original signature.

 

20. Successors and Assigns. This Time Sharing Agreement shall be binding upon
the parties hereto, and their respective heirs, executors, administrators, other
legal representatives, successors and assigns, and shall inure to the benefit of
the parties hereto, and, except as otherwise provided herein, to their
respective heirs, executors, administrators, other legal representatives,
successors and permitted assigns. Lessee agrees that he shall not sublease,
assign, transfer, pledge or hypothecate this Agreement or any part hereof
(including any assignment or transfer by operation of law) without the prior
written consent of TRV, which may be given or withheld by TRV in its sole and
absolute discretion.

 

21. Notices. All notices or other communications delivered or given under this
Agreement shall be in writing and shall be deemed to have been duly given and
received on the business day on which hand-delivered, or one business day after
the business day on which sent by nationally-utilized overnight delivery service
on a priority basis. Such notices shall be addressed to the parties at the
addresses set forth above, or to such other address as may be designated by any
party in a writing delivered to the other in the manner set forth in this
Section 21. Notices sent by postal service shall not be effective. For purposes
of this Agreement, a “business day” is any day, other than a Saturday or Sunday,
on which commercial banks in St. Paul, Minnesota are authorized or required to
open for business. In the event that TRV and Lessee so agree, routine
communications may be made by e-mail or fax.

 

9

--------------------------------------------------------------------------------


 

22. Entire Agreement. This Agreement (including the exhibits hereto) sets forth
the entire agreement between the parties with respect to the subject matter
hereof and supersedes any and all other agreements, understandings,
communications, representations or negotiations, whether oral or written,
relating thereto, including, without limitation, the 2006 Agreement. There are
no third-party beneficiaries of this Agreement, and no other agreements,
representations or warranties, either oral or written, express or implied,
relating to the subject matter of this Agreement that are not expressly set
forth in this Agreement.

 

23. Truth-in-Leasing Compliance. TRV, on behalf of Lessee, shall (i) mail a copy
of this Agreement to the Aircraft Registration Branch, Technical Section, of the
FAA in Oklahoma City within 24 hours of its execution; (ii) notify the
appropriate Flight Standards District Office at least 48 hours prior to the
first flight by TRV under this Agreement of the registration number of the
Aircraft, and the location of the airport of departure and departure time of the
first flight; and (iii) carry a copy of this Agreement onboard the Aircraft at
all times when the Aircraft is being operated under this Agreement.

 

24. TRUTH IN LEASING STATEMENT UNDER FAR SECTION 91.23:

 

(A) TRV HEREBY CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF
EXECUTION OF THIS AGREEMENT. EACH OF THE AIRCRAFT WILL BE MAINTAINED AND
INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR
PART 91 FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

 

(B) TRV, 385 WASHINGTON STREET, ST. PAUL, MINNESOTA 55102, HEREBY CERTIFIES THAT
IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF EACH OF THE AIRCRAFT FOR ALL
OPERATIONS OF SUCH AIRCRAFT UNDER THIS AGREEMENT.

 

(C) EACH PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

(D) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

 

(signature page follows)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, TRV and Lessee have executed this Amended and Restated Time
Sharing Agreement effective as of the date first above written.

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

By:

/s/ Alan D. Schnitzer

 

Name:

Alan D. Schnitzer

 

Title:

Vice-Chairman of The Travelers

 

Companies, Inc.

 

 

 

 

ACKNOWLEDGED:

LESSEE:

 

 

By:

/s/ Lawrence G. Graev

 

/s/ Jay S. Fishman

Name:

Lawrence G. Graev

 

Jay S. Fishman

Title:

Chairman of The Travelers

 

 

Companies, Inc. Compensation Committee

 

 

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

AIRCRAFT

 

Dassault Aviation Falcon 7X, s/n 35, United States registration N207TR
(fixed-wing)

 

Dassault Aviation Mystere Falcon 900, s/n 200, United States registration N404ST
(fixed-wing)

 

Dassault Aviation Falcon 2000EX, s/n 135, United States registration N414TR
(fixed-wing)

 

Dassault Aviation Falcon 2000, s/n 25, United States registration N122SC (to be
changed to N406ST) (fixed-wing)

 

Sikorsky S-76B, s/n 760462, N403ST (rotary-wing)

 

--------------------------------------------------------------------------------